department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-611268-98 uilc memorandum for district_counsel virginia-west virginia from subject joseph w clark acting chief branch general litigation voluntary payments by debtors for prepetition tax_liabilities - automatic debits in our prior memorandum dated date we concluded that where an individual debtor continues to make voluntary payments by check from post-petition income of a prepetition nondischargeable tax_liability pursuant to an installment_agreement after the filing of a chapter petition the service can continue to accept such payments without violating the automatic_stay as a follow up question you ask whether the service can continue to accept such payments made pursuant to automatic debit agreements such agreements may involve automatic deductions from the taxpayer’s wages or monthly electronic debits from the taxpayer’s bank account see irm handbook sec_2 for the following reasons we agree with your conclusion that the service can continue to accept such payments we based our advice on our conclusion that acceptance of voluntary payments from the debtor by check does not interfere with any purposes of the automatic_stay since there is no harassment or coercion on the part of the service and the making and sending of the check is a voluntary express indication by the debtor that he or she wishes to pay the prepetition debt we noted however that continuation of automatic debits presents a more difficult issue in light of case law holding that where a creditor is receiving payments on a dischargeable debt through automatic deductions from the debtor’s pay the creditor’s continued acceptance of payments after the bankruptcy filing violates subsection a unless the debtor formally and voluntarily agrees to the continuation of the automatic debits see eg matter of hellums 772_f2d_379 7th cir 177_br_107 bankr n d fla gl-611268-98 absent a reaffirmation agreement which complies with the requirements of b c c and d a creditor cannot enforce collection of a discharged debt see arnold v stevenson federal credit_union 206_br_560 bankr n d ala automatic debits for payment of dischargeable debts can be viewed as inconsistent with the requirements of sections c and d regarding reaffirmation agreements since the debtor remains liable for a nondischargeable debt after discharge a nondischargeable debt presents different considerations from the dischargeable debts at issue in cases like hellums compare hellums 772_f2d_381 a n automatic wage assignment that lulls an unthinking debtor into paying off a dischargeable debt defeats the purpose of the automatic_stay no less than threats and intimidation from sophisticated creditors emphasis added with 213_br_45 bankr m d ala automatic debits with respect to nondischargeable restitution debt permitted we conclude that installment payments of nondischargeable tax debts made by automatic debits should be considered voluntary payments which are not prohibited by the automatic_stay and that it is not necessary for the service to obtain an express indication from the taxpayer that he or she wishes to continue to pay the debt in order to continue to receive the payments as discussed in our prior memorandum this advice only applies to payments of nondischargeable debts in a chapter case from post-petition earnings or funds deposited in a bank account from post-petition earnings cc assistant regional_counsel southeast
